DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
A telephone call was made to Applicant’s representative, Maria Swiatek, on 02/18/2021 to request an oral election to the restriction requirement, but did not result in an election being made.  This application contains claims directed to the following patentably distinct species:
Species I - Claims 1-7 – directed to a process for creating a cooking program based on user selection of a meal which is related to teaching nutrition, classified in G09B19/0092.
Species II - Claims 8-19 – directed to a process and program for creating and executing a protocol for a cooking machine based on user profile and preference which is related to query processing with adaptation to user need, classified in G06F16/2457.

Species I is directed to a process for creating a cooking program based on user selection of a meal which is related to teaching nutrition while species II is directed to a process and program for creating and executing a protocol for a cooking machine based on user profile and preference which is related to query processing with adaptation to user need. The species are independent or distinct because the claims of the different 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each group identified above corresponds to vastly different areas to search within the CPC and therefore a serious burden on the examiner is shown by appropriate explanation of separate classification as identified above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADU NIGUSSIE ABEBE whose telephone number is (571)272-0067.  The examiner can normally be reached on Monday- Friday 1:30- 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571)272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.N.A./Examiner, Art Unit 3715                                                                                                                                                                                                        

/MALINA D. BLAISE/Primary Examiner, Art Unit 3715